                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       BRIAN SCHLESINGER,                               Case No. 19-cv-03483-EMC
                                   8                    Plaintiff,
                                                                                            ORDER DENYING DEFENDANT’S
                                   9             v.                                         MOTION TO DISMISS; AND
                                                                                            GRANTING DEFENDANT’S MOTION
                                  10       JOSHUA COLLINS,                                  TO TRANSFER
                                  11                    Defendant.                          Docket No. 8
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff Brian Schlesinger has filed suit against Defendant Joshua Collins, doing business

                                  15   as xpresscapitalgroup.com,1 asserting a violation of the federal Telephone Consumer Protection

                                  16   Act (“TCPA”), see 47 U.S.C. § 227(b)(1)(A)(iii), and similar California law. See Cal. Civ. Code §

                                  17   1770(a)(22)(A). According to Mr. Schlesinger, Mr. Collins violated these statutes because he, or

                                  18   another person acting on his behalf, called Mr. Schlesinger using an artificial or prerecorded voice

                                  19   without Mr. Schlesinger’s prior express consent. Mr. Schlesinger seeks relief not only for himself

                                  20   but also for a nationwide class (for the TCPA claim) and a California class (for the California

                                  21   claim). Currently pending before the Court is Mr. Collins’s motion to dismiss or, in the

                                  22   alternative, transfer. Having considered the papers submitted, the Court deems the matter suitable

                                  23   for disposition without oral argument. The motion to dismiss is DENIED but the motion to

                                  24   transfer – specifically, to the Middle District of Florida where Mr. Collins resides, see Compl. ¶

                                  25   10; Collins Decl. ¶ 1 – is GRANTED.

                                  26
                                  27   1
                                        According to Mr. Collins, “Xpress Capital Group is a business offering business loans to
                                  28   companies seeking such loans.” Collins Decl. ¶ 3. Mr. Schlesinger does not dispute such. See
                                       Compl. ¶ 2 (alleging that Mr. Collins “sells business capital loans”).
                                   1                                          I.         DISCUSSION

                                   2   A.     Personal Jurisdiction

                                   3          1.      Legal Standard

                                   4          According to Mr. Collins, the instant case against him must be dismissed for lack of

                                   5   personal jurisdiction. See Fed. R. Civ. P. 12(b)(2) (providing that a defendant may file a motion to

                                   6   dismiss based on lack of personal jurisdiction).

                                   7                  Where, as here, there is no applicable federal statute governing
                                                      personal jurisdiction, the district court applies the law of the state in
                                   8                  which the district court sits. Because California's long-arm
                                                      jurisdictional statute is coextensive with federal due process
                                   9                  requirements, the jurisdictional analyses under state law and federal
                                                      due process are the same. For a court to exercise personal
                                  10                  jurisdiction over a nonresident defendant, that defendant must have
                                                      at least "minimum contacts" with the relevant forum such that the
                                  11                  exercise of jurisdiction "does not offend traditional notions of fair
                                                      play and substantial justice."
                                  12
Northern District of California
 United States District Court




                                  13   Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 800-01 (9th Cir. 2004).

                                  14          The plaintiff bears the burden of establishing personal jurisdiction. See id. at 800. Where

                                  15   a “motion is based on written materials rather than an evidentiary hearing, ‘the plaintiff need only

                                  16   make a prima facie showing of jurisdictional facts.’” Id. “Although the plaintiff cannot ‘simply

                                  17   rest on the bare allegations of its complaint,’ uncontroverted allegations in the complaint must be

                                  18   taken as true”; in addition, “[c]onflicts between parties over statements contained in affidavits

                                  19   must be resolved in the plaintiff’s favor.” Id.

                                  20          2.      Specific Jurisdiction

                                  21          In support of his claim that there is no personal jurisdiction, Mr. Collins has submitted a

                                  22   declaration. The bulk of that declaration is directed to his assertion that this Court lacks general

                                  23   jurisdiction over him. See id. at 801 (stating that, “[f]or general jurisdiction to exist over a

                                  24   nonresident defendant . . . , the defendant must engage in ‘continuous and systematic general

                                  25   business contacts’ that ‘approximate physical presence’ in the forum state” – “an exacting

                                  26   standard . . . because a finding of general jurisdiction permits a defendant to be haled into court in

                                  27   the forum state to answer for any of its activities anywhere in the world”); Collins Decl. ¶¶ 2-13.

                                  28          In response, Mr. Schlesinger does not make any claim that this Court has general
                                                                                           2
                                   1   jurisdiction over Mr. Collins. Rather, Mr. Schlesinger argues only that there is specific

                                   2   jurisdiction.

                                   3           The Ninth Circuit has

                                   4                   a three-prong test for analyzing a claim of specific personal
                                                       jurisdiction:
                                   5
                                                       (1) The non-resident defendant must purposefully direct his
                                   6                   activities or consummate some transaction with the forum or
                                                       resident thereof; or perform some act by which he purposefully
                                   7                   avails himself of the privilege of conducting activities in the forum,
                                                       thereby invoking the benefits and protections of its laws;
                                   8
                                                       (2) the claim must be one which arises out of or relates to the
                                   9                   defendant's forum-related activities; and
                                  10                   (3) the exercise of jurisdiction must comport with fair play and
                                                       substantial justice, i.e. it must be reasonable.
                                  11

                                  12   Id. at 802. With respect to the first prong, “[a] purposeful availment analysis is most often used in
Northern District of California
 United States District Court




                                  13   suits sounding in contract” while “[a] purposeful direction analysis . . . is most often used in suits

                                  14   sounding in tort.” Id. In the case at bar, Mr. Schelsinger is making essentially a tort claim, not a

                                  15   contract claim. Therefore, the Court applies a purposeful direction analysis.

                                  16           Purposeful direction is evaluated “under the three-part ‘effects’ test traceable to the

                                  17   Supreme Court’s decision in Calder v. Jones, 465 U.S. 783 (1984).” Id. at 803. Under this test, a

                                  18   defendant must have “‘(1) committed an intentional act, (2) expressly aimed at the forum state, (3)

                                  19   causing harm that the defendant knows is likely to be suffered in the forum state.’” Id.

                                  20           Here, Mr. Collins challenges only the second and third elements above – in particular,

                                  21   disputing that he, or someone acting on his behalf, engaged in conduct expressly aimed at

                                  22   California.2 In his declaration, Mr. Collins testifies that his website xpresscapitalgroup.com “does

                                  23   not expressly or directly market to California residents.” Collins Decl. ¶ 14. He also testifies that

                                  24   he obtained Mr. Schlesinger’s number by “purchas[ing] a lead from a third-party company out of

                                  25   Bangladesh that maintains leads for persons seeking business loans throughout the United States.

                                  26   The lead reflected a person identifying themselves as ‘John Smith’ was seeking a business loan for

                                  27
                                       2
                                  28    Mr. Collins does not make any argument that the conduct of an agent acting on his behalf cannot
                                       be imputed to him for purposes of personal jurisdiction.
                                                                                        3
                                   1   a Herbalife company and the phone number listed was (415) 850-6760.” Collins Decl. ¶ 15.

                                   2   “Based on this lead,” Mr. Collins – “through a third-party customer relationship management

                                   3   company [–] had a third-party independent contractor located in Bangladesh make live calls to the

                                   4   leads.” Collins Decl. ¶ 16. It was not until the lead was confirmed that Mr. Collins, or rather, his

                                   5   employee, called Mr. Schlesinger. See Collins Decl. ¶ 18.

                                   6           The problem for Mr. Collins is that, even if he did not act in a “premeditated” fashion –

                                   7   i.e., plan in advance to target California – he (or someone acting on his behalf) ultimately did

                                   8   target California, and with sufficient knowledge of such based on the California area code for Mr.

                                   9   Schlesinger’s phone number. Under these circumstances, the second and third elements of the

                                  10   Calder effects test have been sufficiently satisfied. See, e.g., Moser v. Health Ins. Innovations,

                                  11   Inc., No. 3:17-cv-1127-WQH-KSC, 2018 U.S. Dist. LEXIS 3237, at *11 (S.D. Cal. Jan. 5, 2018)

                                  12   (stating that “[t]he effects test is satisfied by a plaintiff’s uncontroverted allegation that a
Northern District of California
 United States District Court




                                  13   defendant violated the TCPA by calling a phone number with a forum state area code”); Luna v.

                                  14   Shac, LLC, No. C14-00607 HRL, 2014 U.S. Dist. LEXIS 96847, at *11 (N.D. Cal. July 14, 2014)

                                  15   (“agree[ing] with [plaintiff] that where [defendant] intentionally sent text messages directly to cell

                                  16   phones with California based area codes, which conduct allegedly violated the TCPA and gave

                                  17   rise to this action, [defendant] expressly aimed its conduct at California” and also “knew that the

                                  18   alleged harm caused by the text messages it sent to California cell phones was likely to be suffered

                                  19   in California”); Branham v. ISI Alarms, Inc., No. 12-CV-1012 (ARR) (MDG), 2013 U.S. Dist.

                                  20   LEXIS 124933, *28 (E.D.N.Y. Aug. 30, 2013) (holding that, “since ‘[t]he TCPA is essentially a

                                  21   strict liability statute, which prohibits the use of any automatic dialing system or prerecorded or

                                  22   artificial voice to a cell-phone, defendants reasonably should have anticipated that the use of such

                                  23   a system to call a New York cell-phone number could subject them to being haled into court in

                                  24   New York”); Heidorn v. BDD Marketing & Mgmt. Co., No. C-13-00229 JCS, 2013 U.S. Dist.

                                  25   LEXIS 177166, at *3, *25 (N.D. Cal. Aug. 9, 2013) (finding personal jurisdiction in TCPA case

                                  26   where calls were made to a California resident at a California number). Compare Abedi v. New

                                  27   Age Med. Clinic PA, No. 1:17-CV-1618 AWI SKO, 2018 U.S. Dist. LEXIS 105932, at *11 (E.D.

                                  28   Cal. June 25, 2018) (finding no specific jurisdiction where “the evidence before the Court
                                                                                           4
                                   1   indicates that [defendant] did not know that it was sending text messages into California”; “[o]f

                                   2   critical importance, the cell phone number provided to [defendant] was for a non-California

                                   3   number”). This is not a situation where the forum state was implicated only by “happenstance.”

                                   4   Morrill v. Scott Financial Corp., 873 F.3d 1136, 1146 (9th Cir. 2017). Notably, in Morrill, the

                                   5   Ninth Circuit discussed the underlying facts in Calder, explaining that, in that case, there was

                                   6   specific jurisdiction largely because “the defendants published the allegedly defamatory

                                   7   statements in the forum state.” Castillo v. Caesars Entm't Corp., No. 18-cv-05781-EMC, 2018

                                   8   U.S. Dist. LEXIS 201721, at *10-11 (N.D. Cal. Nov. 28, 2018) (addressing Morrill’s discussion of

                                   9   Calder). The instant case is analogous; there is specific jurisdiction because Mr. Collins, or

                                  10   someone acting on his behalf, made a phone call to California. The TCPA cases finding

                                  11   jurisdiction are consistent with Walden v. Fiore, 571 U.S. 277 (2014), because the defendant, as in

                                  12   this case, targeted California telephone numbers (and presumably residents of California),
Northern District of California
 United States District Court




                                  13   inflicting harm within this state.

                                  14          Mr. Collins protests still that, even if there is purposeful direction, specific jurisdiction

                                  15   obtains only where the exercise of such would be reasonable, and here it would be unreasonable –

                                  16   e.g., his contacts with California were simply “fortuitous,” it would be a significant burden for him

                                  17   (as a sole proprietor) to defend in this Court, California has an interest in the state law claim but

                                  18   not the federal TCPA claim, and it would be more efficient to litigate in Florida where the bulk of

                                  19   the witnesses and evidence are likely to be located. Mot. at 16-18. Although Mr. Collins’s

                                  20   position is not entirely lacking in merit, the Court is not persuaded. Mr. Collins shoulders the

                                  21   burden of proving that the exercise of jurisdiction would be unreasonable, and, under Ninth

                                  22   Circuit law, must “‘present a compelling case’” of unreasonableness. Schwarzenegger, 374 F.3d

                                  23   at 802. Here, given Mr. Collins knew he was making a call into California, Mr. Collins has not

                                  24   met that high standard.

                                  25          Accordingly, the Court denies the motion to dismiss based on lack of personal jurisdiction.

                                  26   B.     Venue

                                  27          Mr. Collins also moves to dismiss based on improper venue. Title 28 U.S.C. § 1391 is the

                                  28   applicable venue statute. It provides as follows:
                                                                                           5
                                   1                  A civil action may be brought in –
                                   2                  (1)     a judicial district in which any defendant resides, if all
                                                              defendants are residents of the State in which the district is
                                   3                          located;
                                   4                  (2)     a judicial district in which a substantial part of the events or
                                                              omissions giving rise to the claim occurred, or a substantial
                                   5                          part of property that is the subject of the action is situated; or
                                   6                  (3)     if there is no district in which an action may otherwise be
                                                              brought as provided in this section, any judicial district in
                                   7                          which any defendant is subject to the court’s personal
                                                              jurisdiction with respect to such action.
                                   8

                                   9   13 U.S.C. § 1391(b).

                                  10          In the instant case, Mr. Collins argues that “virtually all the actions taken in this matter

                                  11   occurred in Florida,” where he resides. Mot. at 19. But even accepting that as true, that does not

                                  12   mean that a substantial part of the events did not also take place in California where the phone call
Northern District of California
 United States District Court




                                  13   was directed and where the harm was inflicted. See Mitrano v. Hawes, 377 F.3d 402, 405 (4th

                                  14   Cir. 2004) (noting that “it is possible for venue to be proper in more than one judicial district”);

                                  15   S.F. Residence Club, Inc. v. Leader Bulso & Nolan, PLC, No. C-13-0844 EMC, 2013 U.S. Dist.

                                  16   LEXIS 68600, at *12 (N.D. Cal. May 14, 2013) (noting that “[s]ection 1391(b)(2) does not require

                                  17   that a majority of the events have occurred in the district where suit is filed, nor does it require that

                                  18   the events in that district predominate”; also, “[t]here may be more than one district in which a

                                  19   substantial part of the events giving rise to the claim occurred”) (internal quotation marks

                                  20   omitted); Kelly v. Qualitest Pharm., Inc., No. CIV- F-06-116 AWI LJO, 2006 U.S. Dist. LEXIS

                                  21   65814, at *24-25 (E.D. Cal. Aug. 28, 2006) (indicating that, under subsection (2), all that is

                                  22   required is that “‘significant events or omissions material to the plaintiff’s claim must have

                                  23   occurred in the district in question’”). The Court therefore denies the motion to dismiss based on

                                  24   improper venue.

                                  25   C.     Transfer

                                  26          Finally, Mr. Collins argues that, even if the Court does not dismiss the instant case based

                                  27   on lack of personal jurisdiction or improper venue, it should, at the very least, transfer the case to

                                  28   the Middle District of Florida pursuant to 28 U.S.C. § 1404. Section 1404 provides in relevant
                                                                                          6
                                   1   part as follows: “For the convenience of parties and witnesses, in the interest of justice, a district

                                   2   court may transfer any civil action to any other district or division where it might have been

                                   3   brought or to any district or division to which all parties have consented.” 28 U.S.C. § 1404(a).

                                   4           There is no dispute that Mr. Schlesinger could have brought his lawsuit in the Middle

                                   5   District of Florida, where Mr. Collins resides. Therefore, the only question is whether there

                                   6   should be a transfer to Florida for the convenience of the parties and witnesses and in the interest

                                   7   of justice.

                                   8           A district court has discretion in deciding whether to transfer. See Ventress v. Japan

                                   9   Airlines, 486 F.3d 1111, 1118 (9th Cir. 2007) (stating that a "district court's decision to change

                                  10   venue is reviewed for abuse of discretion"; adding that "'[w]eighing of the factors for and against

                                  11   transfer involves subtle considerations and is best left to the discretion of the trial judge'"). In

                                  12   making the decision on whether to transfer, a court may consider factors such as:
Northern District of California
 United States District Court




                                  13                     (1) plaintiffs' choice of forum, (2) convenience of the parties, (3)
                                                         convenience of the witnesses, (4) ease of access to the evidence, (5)
                                  14                     familiarity of each forum with the applicable law, (6) feasibility of
                                                         consolidation with other claims, (7) any local interest in the
                                  15                     controversy, and (8) the relative court congestion and time of trial in
                                                         each forum.
                                  16

                                  17   Vu v. Ortho-Mcneil Pharm., Inc., 602 F. Supp. 2d 1151, 1156 (N.D. Cal. 2009) (Illston, J.). The

                                  18   party moving for transfer has the burden in showing that transfer is appropriate. See Commodity

                                  19   Futures Trading Comm'n v. Savage, 611 F.2d 270, 279 (9th Cir. 1979); S.F. Residence Club, Inc.

                                  20   v. Leader Bulso & Nolan, PLC, No. C-13-0844 EMC, 2013 U.S. Dist. LEXIS 68600, at *22 (N.D.

                                  21   Cal. May 14, 2013).

                                  22           In the instant case, some of the above factors are neutral or largely neutral. For example:

                                  23                 •   although California is a more convenient forum for Mr. Schlesinger, Florida is a

                                  24                     more convenient forum for Mr. Collins;

                                  25                 •   California has an interest in protecting its residents (such as Mr. Schlesinger),

                                  26                     particularly where California law is implicated (but less so where only federal law

                                  27                     is implicated), but Florida also has an interest in regulating the conduct of its

                                  28                     residents (such as Mr. Collins); and
                                                                                            7
                                   1               •   the courts in both California and Florida are familiar with the TCPA.3

                                   2          As for the remaining factors, the critical ones in the instant case are the plaintiff’s choice of

                                   3   forum, the ease of access to evidence, and the convenience of the witnesses. The Court does

                                   4   afford some deference to Mr. Schlesinger’s choice of California as a forum, particularly as he

                                   5   resides in California and at least a part of the events took place in California given that the phone

                                   6   call at issue was placed to California. But that deference is limited because Mr. Schlesinger has

                                   7   brought a putative class action that is nationwide in scope. See generally Castillo v. Caesars

                                   8   Entm't Corp., No. 18-cv-05781-EMC, 2018 U.S. Dist. LEXIS 201721, at *15 (N.D. Cal. Nov. 28,

                                   9   2018) (noting that, “although a plaintiff's choice of forum is typically afforded deference, such

                                  10   deference is not owed where the plaintiff brings a class action, the plaintiff does not reside in the

                                  11   forum, and/or no relevant action took place in the forum”).

                                  12          With respect to ease of access to evidence, it seems unlikely that there will be any real
Northern District of California
 United States District Court




                                  13   documentary evidence of note located in California. Rather, the bulk of the documentary evidence

                                  14   will likely be in Florida, where Mr. Collins resides.4 “Athough the ease of electronic discovery

                                  15   reduces the importance of this factor, ‘costs of litigation can still be substantially lessened if the

                                  16   venue is in the district in which most of the documentary evidence is stored.’” United States ex

                                  17   rel. Tutanes-Luster v. Broker Sols., Inc., No. 17-cv-04384-JST, 2019 U.S. Dist. LEXIS 34240, at

                                  18   *18-19 (N.D. Cal. Mar. 4, 2019).

                                  19          As for the convenience of the witnesses, Mr. Schlesinger does reside in California. But

                                  20   Mr. Collins resides in Florida, he runs his business out of Florida, see Collins Decl. ¶ 2 (testifying

                                  21   that the principal place of business for Xpress Capital Group is located in Florida), and the critical

                                  22   issue in this case will be how he runs his business. Mr. Collins also appears to have at least one

                                  23   employee, Michelle Borrego, who is based in Florida, see Collins Decl. ¶ 3 (testifying that Xpress

                                  24   Capital Group “has no employees outside of Florida”), and it appears that Ms. Borrego was the

                                  25

                                  26   3
                                        Although Mr. Schlesinger has also asserted an analogous California claim, the TCPA claim is the
                                  27   primary claim in the lawsuit given Mr. Schlesinger’s desire for certification of a nationwide class.
                                       4
                                  28    The Court acknowledges that there may be some documentary evidence in a location outside of
                                       both California and Florida, given Mr. Collins’s use of third parties to conduct his business.
                                                                                        8
                                   1   employee who called Mr. Schlesinger. See Collins Decl. ¶ 18. Thus, the convenience-of-the-

                                   2   witnesses factor weighs strongly in Mr. Collins’s favor. See, e.g., Castillo, 2018 U.S. Dist. LEXIS

                                   3   201721, at *16 (“The critical witnesses will be Caesars's employees — e.g., those who made the

                                   4   decision to send the text messages.”).

                                   5          Taking into account all of the above, including but not limited to the limited deference

                                   6   afforded to Mr. Schlesinger’s choice of forum, the Court concludes that a transfer to the Middle

                                   7   District of Florida is warranted.

                                   8                                        II.      CONCLUSION

                                   9          For the foregoing reasons, Mr. Collins’s motion to dismiss is denied but his motion to

                                  10   transfer is granted. The Clerk of the Court is instructed to transfer this case to the Middle District

                                  11   of Florida in accordance with this opinion and close the file.

                                  12          This order disposes of Docket No. 8.
Northern District of California
 United States District Court




                                  13

                                  14          IT IS SO ORDERED.

                                  15

                                  16   Dated: September 25, 2019

                                  17

                                  18                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  19                                                     United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          9
